Exhibit 10.8

Named Executive Officer Salary and Bonus Arrangements for 2005

       Base Salaries

       The base salaries for 2005 for the executive officers (the "named
executive officers") of Great Southern Bancorp, Inc. (the "Company") and Great
Southern Bank (the "Bank") who will be named in the compensation table that will
appear in the Company's upcoming 2005 annual meeting proxy statement are as
follows:

Name and Title Base Salary   William V. Turner
Chairman of the Board of
 the Company and the Bank $200,000(1)   Joseph W. Turner
President and Chief
 Executive Officer of the
 Company and the Bank $215,000   Rex A. Copeland
Treasurer of the Company
 and Senior Vice President and
 Chief Financial Officer of the Bank $160,000   Steven G. Mitchem
Senior Vice President and Chief
 Lending Officer of the Bank $160,000

______________
(1) During 2005, William V. Turner will also receive payments of salary
previously deferred totaling approximately $25,000.

       Description of Bonus Arrangements

       In conjunction with the increase in his base annual salary from $188,000
to $200,000, William V. Turner waived his right to receive the annual cash bonus
provided for in his employment agreement (one-half of one percent of the
Company's pre-tax net income); these changes will result in his 2005
compensation being approximately $187,000 less than his 2004 compensation. For
2005, the annual cash bonus payable to Joseph W. Turner under his employment
agreement was increased from one-half of one percent of the Company's pre-tax
net income to three-fourths of one percent of the Company's pre-tax net income.
For 2005, as for 2004, each of Messrs. Copeland and Mitchem, along with the
other executive officers of the Company and the Bank, will be eligible for a
cash bonus of up to 15% of base annual salary, with one half of this possible
bonus payable if the Company achieves targeted growth in earnings per share for
2005 and one-half of the possible bonus awarded based on individual performance
in 2005. For 2005, as for 2004, in addition to the bonus to which he is entitled
under his employment agreement, Joseph W. Turner will again be eligible for a
discretionary bonus for individual performance.